Citation Nr: 1708423	
Decision Date: 03/20/17    Archive Date: 04/03/17

DOCKET NO.  12-21 211	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for residuals third metacarpal fracture, right wrist and hand, with scar.

2.  Entitlement to an evaluation in excess of 20 percent for reflex sympathetic dystrophy, right hand.

3.  Entitlement to an evaluation in excess of 10 percent for dermatitis, right hand.


REPRESENTATION

Appellant represented by:	Veronica Lira, Agent


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

J. Meawad, Counsel


INTRODUCTION

The Veteran served on active duty from July 1987 to August 1990.  This matter comes properly before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  The VA RO in Reno, Nevada now has jurisdiction over this claim.


REMAND

The Board finds that the RO has not substantially complied with the directives of the prior June 2015 remand and, thus, a remand for curative action is required.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that RO compliance with remand directives is not optional or discretionary, and the Board errs as a matter of law when it fails to ensure compliance).

In June 2015, the Board remanded the matter on appeal for outstanding records pertaining to the period on appeal beginning in May 2010, and a VA examination.  The Board directed that the VA examination determine the current severity of his service-connected right wrist/hand disorders and all associated residuals of right hand, including reflex sympathetic dystrophy, dermatitis and scar.  

In November 2015, the Veteran was provided a VA examination.  During the examination, the Veteran's wrist and fingers were examined; however, the Board has reviewed the findings and concludes that these findings are not adequate.  During the pendency of the appeal, the decision of Correia v. McDonald, 28 Vet. App. 158 (2016), was issued, which provides a precedential finding that the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  The November 2015 VA examination does not meet the specifications of Correia, as they do not specify whether range of motion was tested on either active or passive motion nor was testing done in weight-bearing and nonweight-bearing.  Given this, a further examination is necessary.  38 C.F.R. § 3.159(c)(4) (2016).

The Board also finds that the examination is not adequate because the remand instructions were not fully completed.  The examiner found that the Veteran did not have reflex sympathetic dystrophy or a scar, but did not provide an explanation for these findings and it does not appear that the examiner considered the Veteran's complaints and reports or the relevant VA treatment records concerning these disabilities.  No examination was provided for the Veteran's dermatitis as instructed in the Board remand.  Finally, many VA treatment records that are relevant to the issues on appeal were obtained following the November 2015 VA examination and, therefore, were not considered by the VA examiner.  

In order to properly adjudicate this appeal, a factually accurate, fully articulated, and soundly reasoned medical opinion is needed.  As such, further development is necessary.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007); 38 C.F.R. § 3.159(c)(4) (2016).

Accordingly, the case is remanded for the following action:

1.  The Veteran must be afforded the appropriate VA examination(s) to determine the current severity of his service-connected right wrist/hand disorders, to include all associated residuals.  The electronic claims file must be made available to the examiner, and the examiner must specify in the examination report that these records have been reviewed.  Any indicated diagnostic tests and studies must be accomplished, to include x-rays of the right wrist/hand.  All pertinent symptomatology and findings must be reported in detail.

The examination report must specifically state the degree of disability present in the Veteran's right wrist, to include whether there is favorable or unfavorable ankylosis in any degree of palmar flexion or dorsiflexion, or with ulnar or radial deviation.

Similarly, the examiner must specifically state any degree of disability present in the digits of the Veteran's right hand, to include whether there is favorable or unfavorable ankylosis of the digits, and if so, which specific digits are affected.

The examiner must first record the range of active and passive motion of the Veteran's wrist and hand on clinical evaluation, in terms of degrees with a goniometer.  If there is clinical evidence of pain on motion, the examiner must indicate the specific degree of motion at which such pain begins.  The same range of motion studies must then be repeated after at least three repetitions and after any appropriate weight-bearing exertion.  This information must be derived from joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing, and with range of motion measurements of any opposite undamaged joint. 

The examination report must confirm that all such testing has been made and reflect the results of the testing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, the examiner must clearly explain why that is so. 

Then, after reviewing the Veteran's complaints and medical history, the examiner must render an opinion as to the extent to which the Veteran experiences functional impairments, such as weakness, excess fatigability, lack of coordination, or pain due to repeated use or flare-ups, etc.  Objective evidence of loss of functional use can include the presence or absence of muscle atrophy and/or the presence or absence of changes in the skin indicative of disuse due to the service-connected right wrist/hand disability.

The examiner must also report all pertinent symptomatology and findings with regard to the Veteran's right hand reflex sympathetic dystrophy.  All indicated tests and studies must be performed.  The examiner must specifically state whether any current or previously diagnosed right hand reflex sympathetic dystrophy results in complete or incomplete paralysis of any nerve.  The specific nerve(s) involved must be identified.  If incomplete paralysis is found, the examiner must state whether the incomplete paralysis is best characterized as mild, moderate, or severe; with the provision that wholly sensory involvement must be characterized as mild, or at most, moderate.

The examiner must also indicate the percentage of the Veteran's entire body or of the exposed areas are affected by his service-connected dermatitis.  The examiner must also state whether the Veteran's service-connected dermatitis required intermittent, near constant, or constant systemic therapy such as corticosteroids or other immunosuppressive drugs, and if so, the periods and duration of such use.  All special studies deemed necessary must be conducted.

With regard to the scar associated with the Veteran's service-connected right wrist and hand, the examiner must describe the location and size of the scar, and state whether it is superficial, causes limitation of motion, is unstable, is keloid, or is painful on examination.

A complete rationale for all opinions must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.

2.  The RO must notify the Veteran that it is his responsibility to report for any examination scheduled and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2016).  In the event that the Veteran does not report for the scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

3.  The examination report(s) must be reviewed by the RO to ensure that it is in complete compliance with the directives of this remand.  If deficient in any manner, the RO must implement corrective procedures at once.

4.  After completing the above actions, and any additional development deemed necessary, the RO must readjudicate the Veteran's claim.  If any benefit on appeal remains denied, the Veteran and his representative must be provided a supplemental statement of the case and be given an adequate opportunity to respond.  Thereafter, the case must be returned to the Board for appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999). 



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

